On March 4, 1915, the legislature enacted that all fines collected in police courts should belong to the municipalities, and repealed all inconsistent statutes. Laws 1915, c. 30, ss. 3, 16. At that time the general law applicable to all courts of criminal jurisdiction provided that all fines imposed for violations of the automobile law should go to the state. Laws 1911, c. 133, s. 27. Twenty days later the legislature amended said section 3 so as to except "cases where otherwise specifically fixed by statute." Laws 1915, c. 60, s. 1. It is argued that chapter 30 repealed the provision of the act of 1911, so far as it applied to municipal courts, and that if chapter 60 in effect repealed that provision of chapter 30, it did not revive the earlier provision repealed by chapter 30. P. S., c. 2, s. 37.
The legislature meant to accomplish something by the enactment of this provision of chapter 60; but if the defendants' contention were sound the provision would be without any effect. If it did not re-instate this provision of the automobile law, it did not have that effect upon any other provision which was in force when chapter 30 was enacted. And all acts passed after the enactment of chapter 30, and specifically fixing the ultimate destination of fines, would be effective without the provision of chapter 60. It is evident that the legislative intent in enacting chapter 60 was to correct an error or oversight in chapter 30. The provision is in terms an amendment of the earlier act, not a repeal thereof. As to offences thereafter committed it is to be treated as though it had been a part of chapter 30 in the first instance. The provisions of Public Statutes, chapter 2, section 37, have no application to the present situation, because such application "would be inconsistent with the manifest intent of the legislature." P. S., c. 2, s. 1.
Judgment for the state.
All concurred. *Page 289